
	
		III
		112th CONGRESS
		2d Session
		S. RES. 396
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2012
			Mr. Casey (for himself,
			 Ms. Snowe, Mr.
			 Brown of Ohio, Mr. Durbin,
			 Mr. Wicker, Mr.
			 Tester, and Ms. Ayotte)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of Multiple
		  Sclerosis Awareness Week.
	
	
		Whereas multiple sclerosis can impact men and women of all
			 ages, races, and ethnicities;
		Whereas more than 400,000 Americans live with multiple
			 sclerosis;
		Whereas approximately 2,100,000 people worldwide have been
			 diagnosed with multiple sclerosis;
		Whereas every hour of every day, someone is newly
			 diagnosed with multiple sclerosis;
		Whereas it is estimated that between 8,000 to 10,000
			 children and adolescents are living with multiple sclerosis;
		Whereas the exact cause of multiple sclerosis is still
			 unknown;
		Whereas the symptoms of multiple sclerosis are
			 unpredictable and vary from person to person;
		Whereas there is no laboratory test available that
			 definitively diagnoses a case of multiple sclerosis;
		Whereas multiple sclerosis is not genetic, contagious, or
			 directly inherited, but studies show that there are genetic factors that
			 indicate certain individuals are susceptible to the disease;
		Whereas multiple sclerosis symptoms occur when an immune
			 system attack affects the myelin in nerve fibers of the central nervous system,
			 damaging or destroying the myelin and replacing the myelin with scar tissue,
			 thereby interfering with or preventing the transmission of nerve
			 signals;
		Whereas in rare cases, multiple sclerosis is so
			 progressive that the disease is fatal;
		Whereas there is no known cure for multiple
			 sclerosis;
		Whereas the Multiple Sclerosis Coalition, an affiliation
			 of multiple sclerosis organizations dedicated to the enhancement of the quality
			 of life for all those affected by multiple sclerosis, recognizes and supports
			 Multiple Sclerosis Awareness Week;
		Whereas the mission of the Multiple Sclerosis Coalition is
			 to increase opportunities for cooperation and provide greater opportunity to
			 leverage the effective use of resources for the benefit of the multiple
			 sclerosis community;
		Whereas the Multiple Sclerosis Coalition recognizes and
			 supports Multiple Sclerosis Awareness Week during March of every calendar
			 year;
		Whereas the goals of Multiple Sclerosis Awareness Week
			 are—
			(1)to invite people
			 to join the movement to end multiple sclerosis;
			(2)to encourage
			 everyone to do something that demonstrates a commitment to moving toward a
			 world free of multiple sclerosis; and
			(3)to acknowledge
			 those who have dedicated their time and talent to help promote multiple
			 sclerosis research and programs; and
			Whereas in 2012, the week of March 12, 2012, through March
			 18, 2012, has been designated as Multiple Sclerosis Awareness Week: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Multiple Sclerosis Awareness Week;
			(2)encourages the
			 States, territories, possessions, and localities of the United States to
			 support the goals and ideals of Multiple Sclerosis Awareness Week by issuing
			 proclamations designating Multiple Sclerosis Awareness Week;
			(3)encourages media
			 organizations to participate in Multiple Sclerosis Awareness Week and to help
			 educate the public about multiple sclerosis;
			(4)commends the
			 efforts of the States, territories, and possessions of the United States that
			 support the goals and ideals of Multiple Sclerosis Awareness Week;
			(5)recognizes and
			 reaffirms the commitment of the United States to creating a world free of
			 multiple sclerosis by—
				(A)promoting
			 awareness about people who are affected with multiple sclerosis; and
				(B)promoting new
			 education programs, supporting research, and expanding access to medical
			 treatment; and
				(6)expresses
			 gratitude to the family members and friends of those people in the United
			 States living with multiple sclerosis who are a source of love and
			 encouragement to those individuals; and
			(7)salutes the
			 health care professionals and medical researchers who provide assistance to
			 those individuals affected with multiple sclerosis and continue to work to find
			 ways to stop the progression of the disease, restore nerve function, and end
			 multiple sclerosis forever.
			
